Citation Nr: 1121445	
Decision Date: 06/02/11    Archive Date: 06/09/11

DOCKET NO.  07-29 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for a left knee disorder.

4.  Entitlement to service connection for a right hand disorder.

5.  Entitlement to service connection for a right shoulder disorder.

6.  Entitlement to service connection for a left shoulder disorder.

7.  Entitlement to service connection for a disorder manifested by muscle spasms in the back and legs, to include as secondary to a back disorder.

8.  Entitlement to a total disability rating based on individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2006 and March 2007 rating determinations of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Muskogee, Oklahoma.

The Veteran testified before the undersigned Acting Veterans Law Judge in June 2009, who was designated by the Chairman to conduct the hearings pursuant to 38 U.S.C.A. § 7102(b) (West 2002 & Supp. 2010) and who participated in this decision.  A transcript of this proceeding has been associated with the claims folder.

The claim on appeal was previously before the Board in September 2009, at which time it was remanded for additional evidentiary development.  As will be further explained herein, there has been substantial compliance with the actions requested in that Remand as pertains to the claims being decided herein and the case has returned to the Board for appellate consideration.  See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board's remand directives is required).  As will be explained herein, additional development is warranted as to two of the service connection claims on appeal, and a third (the TDIU claim) must be deferred pending dispositions on the remanded service-connection claims.

The Board notes that additional evidence has been added to the file since the issuance of the most recent supplemental statement of the case (SSOC) in November 2010.  The Veteran, through his representative, specifically waived agency of original jurisdiction consideration of this evidence in the March 2011 Appellant's Brief.  See 38 C.F.R. § 20.1304 (2010).

Service connection claims for a back disorder and for a disorder manifested by muscle spasms in the back and legs, to include as secondary to a back disorder, as well as a TDIU claim, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Veteran will be notified if any further action on his part is required.


FINDINGS OF FACT

1.  A claimed right knee disorder was not manifested during service or during the first post-service year (in the case of arthritis), and is not shown to be causally or etiologically related to service.

2.  A claimed left knee disorder was not manifested during service or during the first post-service year (in the case of arthritis), and is not shown to be causally or etiologically related to service.

3.  A claimed right hand disorder was not manifested during service or during the first post-service year (in the case of arthritis), and is not shown to be causally or etiologically related to service.

4.  A claimed right shoulder disorder was not manifested during service or during the first post-service year (in the case of arthritis), and is not shown to be causally or etiologically related to service.

5.  A claimed left shoulder disorder was not manifested during service or during the first post-service year (in the case of arthritis), and is not shown to be causally or etiologically related to service.


CONCLUSIONS OF LAW

1.  A right knee disorder was not incurred in or aggravated during active service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).

2.  A left knee disorder was not incurred in or aggravated during active service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).

3.  A right hand disorder was not incurred in or aggravated during active service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).

4.  A right shoulder disorder was not incurred in or aggravated during active service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).



5.  A left shoulder disorder was not incurred in or aggravated during active service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO informed the Veteran of VA's duty to assist him in the development of evidence pertinent to the service connection claims being adjudicated herein in a letter dated in June 2006, wherein the Veteran was advised of the provisions relating to the VCAA.  The Veteran was advised that VA would assist him with obtaining relevant records from any Federal agency, which may include medical records from the military, from VA hospitals (including private facilities where VA authorized treatment), or from the Social Security Administration (SSA).  With respect to private treatment records, the letter informed the Veteran that VA would make reasonable efforts to obtain private or non-Federal medical records, to include records from State or local governments, private doctors and hospitals, or current or former employers. Furthermore, the VA included copies of VA Form 21-4142, Authorization and Consent to Release Information, which the Veteran could complete to release private medical records to the VA.

The Board further observes that during the pendency of this appeal, on March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Veteran was provided with notice of the type of evidence necessary to establish a disability rating or effective date as was discussed in the Dingess case in the June 2006 letter, prior to the initial adjudication of the claims in August 2006.  Subsequent adjudication of the claims on appeal was undertaken in a statement of the case issued in August 2007 and in a SSOC issued in November 2010.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the issues on appeal has been obtained.  The Veteran's service treatment records (STRs), service personnel records (SPRs) and post-service treatment records were obtained.  The Veteran provided testimony at a Travel Board hearing held in 2009.  Records from SSA were requested in November 2009.  In February 2010, a response was received from SSA indicating that no records pertaining to the Veteran could be located.  

The RO did not afford the Veteran VA examinations in support of the claims being decided herein; however, such action is not mandated.  Under 38 U.S.C.A. § 5103A (d), VA's duty to assist includes providing a claimant a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on a claim and the claims file contains competent evidence that the claimant has a current disability and indicates that the disability may be associated with the claimant's service.  The types of evidence that indicate that a current disability may be associated with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Evidence of a link between current disability and service must be sufficient and, the Board must consider lay evidence, but give it whatever weight it deems it is entitled.  Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (holding that a Veteran's conclusory statements regarding causation were not sufficient to necessitate a VA examination in the absence of medical evidence, and that medical examinations are not to be routinely and automatically provided to all veterans in disability cases involving nexus issues).  As explained herein, there is no evidence other than the Veteran's own lay assertions linking the currently claimed disorders to service; assertions of such a relationship are insufficient to trigger the duty to get an examination.  See Locklear v. Nicholson, 20 Vet. App. 410 (2006).

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional available evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Accordingly, the Board finds that VA has complied, to the extent required, with the duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).




II.  Factual Background

The Veteran maintains that the claimed disabilities of the back, knees, right hand, and shoulders arose from an injury sustained during service at Fort Leonard Wood.  He further contends that muscle spasms of the back and legs are secondary to the claimed back injury.  Because the aforementioned claimed conditions arise from a common fact pattern and essentially the same procedural history, for the sake of economy the Board will address the background relating all of these claimed conditions together.

The Veteran served with the United States Army with a primary MOS of Construction Utility Worker.  

The STRs include a September 1968 enlistment examination report revealing that clinical evaluation of the spine, and upper and lower extremities, was normal.  An entry dated in September 1969 indicates that the Veteran was seen with complaints of a backache, assessed as situational tension.  A separation examination report of November 1969, reflects that clinical evaluation of the spine, and upper and lower extremities, was normal.  The Veteran denied having swollen or painful joints; arthritis; joint deformity or any sort of trouble affecting the shoulders, back or knees. 

SPRs do not reflect that the Veteran was ever on medical hold during his period of service.  The SPRs reflect that the Veteran was absent without leave (AWOL) on numerous occasions and was charged with several offenses prior to and during his period of service.  In October 1969, he applied for a hardship discharge from service, explaining that his mother was ill and unable to care of his young sisters herself.  There was no mention of any physical disability on the part of the Veteran.  The Veteran was granted a hardship discharge in November 1969.  The SPRs reflect that thereafter, the Veteran applied for re-enlistment.  In a decision issued in April 1972, reenlistment was not authorized.  The decision indicated that during the Veteran's period of active service, he had incurred 145 days of time lost due to AWOL status and military confinement, and that he had also failed to meet the requirements of the Qualitative Management Program.  
In March 2006, the Veteran filed original service connection claims for disorders of the knees, shoulders, back, and right hand.  In support of the claim was a February 2006 medical statement of Dr. M. documenting that the Veteran had been a patient of his for seven years and was being treated for medical problems including: diabetes; hypertension; congestive heart failure; hyperlipidemia; and severe osteoarthritis of the back, knees and shoulders, described as quite disabling.

In May 2006, the Veteran provided a summary of the history of his claimed injuries.  He reported that his injuries occurred while in training in 1969 at Fort Leonard Wood.  He indicated that he and others were in the process of assembling a tank when a fellow serviceman dropped some equipment causing the Veteran to fall to the ground, skin both knees and twist his back and shoulders.  He reported that to this day, he suffered from back pain and swelling as a result of that episode.  He further reported having spasms in the back and legs on prolonged standing.

The file contains a private magnetic resonance imaging (MRI) report of the right knee dated in March 1999, indicative of quadriceps tendonopathy without evidence of meniscal tear.  Also on file is a private physical examination report of June 2001, at which time the Veteran had no complaints relating to the low back, shoulders, or hand.  A history of bilateral shoulder repair was noted and the Veteran's complaints included swelling of the lower extremities.  

The file contains private medical records of Dr. D.M. dated from 1999 to 2007, showing that the Veteran's medical conditions included: diabetes, obesity and osteoarthritis.  A surgical history involving the knee and shoulders/rotator cuffs was noted.  The records include an entry dated in September 2001, reflecting that the Veteran complained of muscle soreness and arthritis, assessed as osteoarthritis.  A private electromyograph (EMG) report of February 2002, indicated that the Veteran had a history of diabetes and complaints of problems with his hands; it was noted that he was a truck driver.  Impressions of overall generalized peripheral neuropathy and impingement of the left median nerve through the carpal tunnel region were made.  

In May 2002, he was seen for complaints of right wrist and arm pain, with no reports of any specific injury, assessed as wrist pain.  X-ray films of the right wrist taken in May 2002 suggested early degenerative changes.  MRI studies of the lumbar spine were done in March 2003, pursuant to the Veteran's complaints of pain radiating into the left leg.  The study was unremarkable with no evidence of significant stenosis identified.  A private record dated in October 2003 reflects that the Veteran complained of back pain, described as a knot.  A June 2004 record shows that he complained of low back problems, bilateral hand pain and pain in the right hip and leg.  A MRI report of July 2004 reveals a clinical history of chronic low back and right leg pain, and shows that the MRI study of the lumbosacral spine was normal, without evidence of disc herniation or nerve root compression.  A March 2006 record documents the Veteran's complaints of low back pain radiating into the right leg.  In a medical statement of March 2006, the doctor mentioned that the Veteran's osteoarthritis of the knees was impacted by his morbid obesity.  An imaging report of January 2007 revealed osteoarthritis of the left knee and a March 2007 imaging report of the right hand revealed symptoms of pain and swelling, but no evidence of acute fracture.

The file contains VA records dated from 2003 to 2007.  In March 2004, the Veteran complained of bilateral hand pain that had been present for less than three months.  
X-ray films of the right middle finger taken in September 2004, revealed an abnormality that it was believed could represent, old trauma, infection or other cause.  The Veteran complained of right hand pain and stiffness in February 2005.  In March 2005, the Veteran was sent for evaluation in conjunction with his complaints of right hand pain, specifically described a 1-year history of locking and pain in the middle finger.  X-ray films revealed minimal degenerative joint disease (DJD), assessed as trigger finger.  When seen in June 2005, the Veteran complained of a one year history of a catching sensation in the right long finger, with pain, assessed as chronic right long trigger digit with secondary proximal interphalangeal joint flexion contracture.  In October 2005, right long finger trigger digit release was undertaken.  


VA records reflect that in February 2006, the Veteran was seen for complaints of low back pain, at which time he reported that he believed that this started during service.  X-ray films of the lumbar spine taken in February 2006 revealed mild degenerative disc changes at L4-5.  In May 2006, the Veteran complained of back pain radiating down the buttocks and to the back of the thigh, assessed as mild osteoarthritis.  The Veteran was seen in August 2006, primarily for evaluation of diabetes, hypertension, obesity, congestive heart failure and herniated lumbar disk.  He complained of chronic pain of the low back radiating down the left leg since service, getting worse.  It was noted that X-ray films of the left hip were within normal limits and that X-ray films of the lumbar spine revealed mild degenerative joint disease.  A September 2006 EMG consult revealed that the Veteran complained of low back and left leg pain, as well as dragging the left foot.  He reported that these symptoms had their onset in the early 1970's.  Impressions of left foot neuropathy and possible lumbar radiculopathy were made.  A VA treatment record dated in November 2006 reflects that the Veteran reported having a history of bilateral knee surgery in 1985, bilateral shoulder surgery in 1989 or 1990, and right carpal tunnel surgery in the 1980s.  A diagnosis of osteoarthritis of the knees was shown in a November 2006 record.

A private medical report dated in February 2007, reflects that the Veteran was seen for right knee problems.  The history revealed that the Veteran had fallen on ice in December 2006, striking the left patella, with pain since that time.  The history also revealed that the Veteran had undergone left knee surgery in or around 1970, with pain since that time.  X-ray films revealed osteoarthritis of the left knee and possible torn medial meniscus.  MRI studies of February 2007, revealed left knee medial collateral ligament sprain with osteoarthritis, but no internal derangement.

Additional VA records include an August 2008 record noting that the Veteran had filed a worker's compensation claim against his company relating to a forklift driver running over him, complaining of pain in the back, shoulders and neck, of less than three months duration.  A September 2008 entry indicates that the Veteran had complaints of left shoulder problems and was unable to raise his arm.  An October 2008 record mentions that the Veteran underwent rotator cuff repair of the left shoulder about 10 years previously (1998) and reinjured the shoulder two months previously while changing a tire, at which time he felt a pull and tear.  Left shoulder pain was assessed.  When seen in November 2008, the Veteran had complaints of back pain, muscle spasms, left shoulder pain.  Assessments of long-standing back pain; DJD of the left shoulder and trigger finger of the right hand were made.  In January 2009, the Veteran was treated for right trigger finger.  X-ray films of January 2009 revealed degenerative changes of the right index finger.  He underwent a right index finger pulley release procedure in February 2009. 

The Veteran provided testimony at a Travel Board hearing held in June 2009.  He indicated that he was playing war games while stationed at Fort Leonard Wood, Missouri, involving assembling a tank.  He indicated that he fell 5 to 6 feet off the tank onto his knees, also hitting his head on the tank.  He stated that he fell onto the steel bed of the tank and not on the ground.  He reported that he complained of back and foot pain at that time.  The Veteran indicated that because of this accident he was placed on medical hold and not deployed to Germany with his unit.  He also stated that during this time frame, he was trying to obtain a hardship discharge secondary to his mother's health issues.  The Veteran mentioned that he had filed for SSA benefits, but had been turned down.  The Veteran indicated that he began receiving back treatment from Dr. B. around the first post-service year.  The Veteran mentioned that he had knee problems, including locking and giving out, for which he used a cane.  He further explained that his knees had hurt off and on since he left service, but that he did not seek knee treatment until years after service.  He also mentioned having shoulder and hand pain and problems, which he linked to the reported fall and injury in service.  

III.  Analysis

The Veteran maintains that service connection is warranted for disorders of the knees, shoulders and right hand, claimed as attributable to an incident occurring during service when the Veteran reportedly fell from a tank sustained the injuries with chronic residuals affecting the aforementioned areas.


Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

Service connection for certain diseases, including arthritis, may be established on a presumptive basis if the disease is manifested to the required degree within the first year after service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 (2010).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 C.F.R. § 3.102 (West 2002).

In order to establish service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).


Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Hickson elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Brown, 10 Vet. App. 488, 495- 97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Indisputably, the record contains medical evidence of a currently diagnosed bilateral knee, bilateral shoulder and a right hand disorder.  Specifically, the file contains current diagnoses of osteoarthritis of the knees and right shoulder; DJD of the left shoulder; and a right hand disability manifested by minimal DJD of the third finger, assessed as trigger finger.  As such, Hickson element (1) is satisfied.

The remaining question is whether any of the currently claimed disorders were incurred during or as a result of the Veteran's active military service, presumptively or otherwise.  

With respect to the second Hickson element, the STRs are entirely negative for any complaints, findings, or diagnoses involving the knees, shoulders or right hand and are similarly negative for any mention of a fall from a tank or any injuries occurring from such a fall.  The STRs contain a sole entry documenting acute complaints of a backache in September 1969, assessed as situational tension, without mention of any shoulder, knee, or hand involvement.  Significantly, the November 1969 separation examination report reflects that clinical evaluation of the upper and lower extremities was normal and that the Veteran denied having swollen or painful joints; arthritis; joint deformity or any sort of trouble affecting the shoulders, back or knees.  There was no mention on the separation examination report of any fall from a tank or injuries in service.  The Veteran's separation physical examination report is highly probative as to his condition at the time of his release from active duty, as it was generated with the specific purpose of ascertaining his then-physical condition, as opposed to his current assertion, which is proffered in an attempt to secure VA compensation benefits.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision).  

The Board also notes that contrary to the Veteran's reports, there is no indication in the STRs or SPRs that he was ever placed on "medical hold" during service.  In fact, the STRs and SPRs contain no mention of any injury or treatment in service, but reflect that the Veteran incurred 145 days of time lost due to AWOL status and military confinement during his relatively brief period of service.  The SPRs reflect that in October 1969, the Veteran applied for a hardship discharge on account of the health of his mother; there was no mention of any health problems or injuries on the part of the Veteran.  

The Board also observes that, arthritis was neither diagnosed during service or during the Veteran's first post-service year; in fact to the extent documented, indications of arthritis in the knees, shoulders or right hand, did not first manifest until years after the Veteran's discharge from service.  A chronic disease need not be diagnosed during the presumptive period under 38 C.F.R. § 3.307(c), but if not, there must then be shown by acceptable medical or lay evidence, characteristic manifestations of the disease to the required degree, followed without unreasonable time lapse by definite diagnosis.  Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  Accordingly, service connection on a presumptive basis is not warranted.

Post-service, the earliest indications of disabilities of the knees, shoulders and right hand, occurred years and some cases decades after the Veteran's discharge from service.  In this regard, post-service treatment records reflect that the Veteran reported having a history of bilateral knee surgery in 1985, bilateral shoulder surgery in 1989 or 1990, and right carpal tunnel surgery in the 1980s (VA  primary care note dated November 15, 2006).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  

The Court of Appeals for the Federal Circuit, which has held that a Veteran seeking disability benefits must establish the existence of a disability and a connection between the Veteran's service and the disability claimed.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Turning to this third element, nexus evidence, the record contains no competent medical evidence or opinion establishing or even suggesting that an etiological relationship exists between service and claimed disabilities of the knees, shoulders and right hand.  

Evidence of a link between current disability and service must be sufficient and, the Board must consider lay evidence, but give it whatever weight it deems it is entitled.  Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (holding that a Veteran's conclusory statements regarding causation were not sufficient to necessitate a VA examination in the absence of medical evidence, and that medical examinations are not to be routinely and automatically provided to all veterans in disability cases involving nexus issues).  To the extent that the Veteran himself asserts he suffers from disorders of the knees, shoulders and right hand as a result of service, while the Veteran is generally considered competent to relate events in service and after service, and to describe the nature of his current symptomatology, there is no evidence that he possess the requisite medical training or expertise necessary to render him competent to offer evidence on matters such as medical diagnosis or medical causation.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995).  Essentially, it is beyond the Veteran's competency to link his claimed disorders to service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions)

Moreover, in this case, the Board has reason to question, and as will be explained herein, discount, the credibility of the account provided by the Veteran as relates to the claimed fall in service and chronicity of symptomatology thereafter.  In weighing the credibility, VA may consider interest, bias, inconsistent statements, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995); See also Macarubbo v. Gober, 10 Vet. App. 388 (1997).  Further, the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 Vet. App. 1331 (Fed. Cir. 2006).

Here, the STRs and personnel records fail to substantiate the Veteran's reports of a fall from a tank during service with resulting injuries to the knees; shoulders and right hand; and are in fact entirely negative for indications of any such incident or injuries.  Significantly, the SPRs reveal that the Veteran applied for re-enlistment into service in 1972 (an application which was rejected), which is entirely inconsistent with his assertions of sustaining chronic injuries/disabilities as a result of a fall occurring during his period of active service.  Also clear in this case, is that the Veteran has had numerous intercurrent medical problems and injuries between service and the current time.  In fact, a VA record of August 2008 specifically references a worker's compensation claim filed by the Veteran against his company relating to a forklift driver running over him, complaining of pain in the back, shoulders and neck, the very disabilities claimed as service-connected in conjunction with this case.  The Board also notes that it was not until 2006, more than 35 years after service that the Veteran claimed to have the "chronic" disabilities arising from service, at issue in this case.  

Based on the foregoing inconsistencies and lack of corroborating clinical evidence, as well as a showing of interest and bias in the Veteran's lay contentions as related to his claim for VA benefits, the Board finds that the Veteran is not credible to the extent that he reports that he has had knee, shoulder, and right hand symptoms since active service and such lay statement are without probative value.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

Essentially, as the weight of the evidence is against a finding that the Veteran's claimed bilateral knee; bilateral shoulder and right hand disorders are related to service, the preponderance of the evidence is against these service connection claims.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claims.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The benefit sought on appeal is therefore denied.


ORDER

Entitlement to service connection for a right knee disorder is denied.

Entitlement to service connection for a left knee disorder is denied.

Entitlement to service connection for a right hand disorder is denied.

Entitlement to service connection for a right shoulder disorder is denied.

Entitlement to service connection for a left shoulder disorder is denied.


REMAND

Upon thorough review of the Veteran's VA claims file, the Board has determined that additional evidentiary development is required prior to the disposition of the Veteran's service connection claim for a back disorder.  Additional development will also be sought for the service connection claim for a disorder manifested by muscle spasms in the back and legs, primarily claimed as secondary to a back disorder.  
The Board notes that the TDIU claim is being deferred for the time being.  Should a favorable disposition of the claimed back disorder and or secondary claim be warranted, this could affect the adjudication of the TDIU consideration; as such, the issues are inextricably intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a claimant's claim for the second issue).  Thus, the Board instructs that the TDIU claim, while on remand, be deferred until a determination on the aforementioned claims has been made.  See Harris, supra.

The Veteran testified that during a war games training exercise at Fort Leonard Wood, and while assembling a tank, he fell approximately five to six feet to the ground while trying to climb off the tank.  The incident reportedly resulted in an injury to his back.  He also asserts that service connection is warranted for a disorder manifested by muscle spasms of the back and legs associated with the claimed back disorder.

The STRs include a September 1968 enlistment examination report revealing that clinical evaluation of the spine, and upper and lower extremities, was normal.  An entry dated in September 1969 indicates that the Veteran was seen with complaints of a backache, assessed as situational tension.  A separation examination report of November 1969 reflects that clinical evaluation of the spine, and upper and lower extremities, was normal.  The Veteran maintains that he has had chronic and continuous symptomatology of the back since the reported in-service injury.  The file contains a current diagnosis of severe osteoarthritis of the back.  

The Board points out that a VA examination has not yet been furnished in conjunction with the Veteran's claimed back condition and the secondary service connection claim for muscle spasms in the back and legs.  Fulfillment of VA's duty to assist a claimant includes providing a medical examination or obtaining a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  In a claim for service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (recognizing that 38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability/death may be associated with in-service injuries for purposes of a VA examination).  Given the evidence on file, the Veteran should be afforded a VA examination, which addresses the etiology of the claimed back disorder, as well as the derivative secondary claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 81( 2006).

As was previously pointed out in the Board Remand of September 2009, the Veteran indicated at his hearing that he was seen by a Dr. B. within one year of separating from service for complaints relating to his claimed back injury.  (See Hearing Transcript, pp. 8-9.)  Dr. B. is, unfortunately, deceased, however, his office/medical practice remains intact.  In addition, the Veteran indicated that he was given a yearly physical by the Department of Transportation (DOT) as mandated by his profession as a truck driver.  See Hearing Transcript, p. 10. 

In a November 2009 duty to assist letter, the Veteran was requested to provide information relating to his treatment from Dr. B., and any records/physical examination reports from the DOT.  It appears that no such information was provided by the Veteran.  As the case is being remanded for other reasons, the Board observes that there is no harm in making a second request for this evidence.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to obtain the names and addresses of all medical care providers and facilities that have treated him for his claimed back disorder and claimed residuals, as well as dates of treatment.  Such request should specifically ask for information regarding the following providers/facilities: (1) Dr. B. (advise the Veteran to provide information regarding the current practice where his records are maintained); (2) the Department of Transportation.  After securing the necessary release(s) from the Veteran, obtain these records.  Any requests for these records should be documented in the claims file.

2.  Schedule the Veteran for a VA spine examination to determine the nature and etiology of the currently claimed low back disability.  The claims folder and a complete copy of this REMAND should be reviewed in conjunction with the examination.  The Veteran's lay and clinical history should be elicited and summarized in the report.  All indicated studies should be performed.  The rationale for all opinions should be provided.  Specifically, the examiner should provide the following information:

(a) Diagnose any current low back disability.

(b) Is it at least as likely as not (50 percent or more probability) that any low back disability, was incurred in or is due to or the result of the Veteran's active period of service, from September 1968 to November 1969 (to include documentation of back pain noted in September 1969), or in the case of arthritis was manifested during the first post-service year?  In this regard, the examiner is asked to consider the Veteran's statements regarding the continuity of symptomatology since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

(c) Is it at least as likely as not (50 percent or more probability) that currently claimed muscle spasms in the back and legs are secondary to a back disorder, by virtue of causation or chronic aggravation.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions, including a complete discussion of the facts and medical principles involved shall be provided.

3.  Then, readjudicate the service connection claim for a back disorder, as well as the claim of entitlement to service connection for a disorder manifested by muscle spasms in the back and legs, primarily claimed as secondary to a back disorder with application of all appropriate laws and regulations, to include consideration of evidence added to the file subsequent to the November 2010 SSOC.  Thereafter, the Veteran's TDIU claim should be adjudicated, to include consideration of evidence added to the file subsequent to the November 2010 SSOC.  If a decision with respect to the claims remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.  The supplemental statement of the case must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations pertinent to the issues currently on appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K.A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


